DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the Applicants request for continued examination (RCE) filed on November 24, 2021.
4.	Claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Response to Arguments
5.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues, “Miseldine applies text classification methods to determine relevant assets and intention for natural language expressions – not symbolic inputs. In fact, Miseldine is entirely silent on symbolic inputs. Indeed, the entire teachings of Miseldine is limited to natural language queries. Thus, Miseldine alone cannot achieve the claimed features. Jolley does not cure the deficiencies of Miseldine”. 	Examiner applied a new reference to teach those features, the applicant argued the previous reference does not teach, suggest or disclose.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on December 06, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miseldine et al. US 2019/0197185 A1 (hereinafter Miseldine) in view of Kim et al. U.S. 2014/0019905 A1 (hereinafter Kim) further in view of Jolley et al. U.S. 2017/0242886 A1 (hereinafter Jolley).

Regarding claim 1, Miseldine discloses receiving, by a user experience, one or more context objects via a session for one or more applications, wherein the one or more context object comprises a context and one or more associated objects derived from interactions engaged in by a user with the one or more associated objects derived from interactions engaged in by a user with the one or more application (Miseldine [0079] describe that the query receiver unit [See Figure 3, element 336] obtaining one or more context object. The context interpreter [Figure 3, element 334] retrieve or match the topics or subjects of the NLQ to objects in the database, verbs to operations, and qualifiers to filters to determine which services should be invoked to answer the query “See also [0086] describes that the query model updated by a context interpreter to determine the context and subject of the object, e.g., “The query model updated by context interpreter 334 is a model of the query in terms of a context, and a set of query tuples representing a subject--intention--criteria relationship: [0087] [ Context, [Subject, Intention, Criteria]]”. See also [0110]); 	modeling a new query model based on the current context object and the current query tuple (Miseldine [0085] where modeling query is based on the current context, e.g., “Context relator 332 may receive, and associate the token model entities with the current context of the user…”. See also  [0017] describes that the natural language query (NLQ) processor is modeling the incoming queries, e.g., “an incoming natural language query (NLQ) is modelled as a tuple of entities (e.g., [Subject, Intent, Criteria]).”); and
 The combination of Miseldine and Kim does not clearly disclose determining a resolved user intent from between the first user intent and the second user intent based on the query model. 	However, Jolley discloses determining a resolved user intent [of the symbolic instruction] from between the first user intent and the second user intent based on the query model (Jolley [0032] describes one of the embodiment of the invention is determining a user intent, e.g., “a user query is proceed at least in part by determining a user intent associated with the user query”. See also, [0057] where multiple users’ intent available to the system and the system query processor perform contextual analysis to determine every user intent, e.g., “determine a user's intent with respect to a subsequently received query”).  	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Miseldine and Kim with the teachings of Jolley. The motivation/suggestion would be a communication interface and a processor coupled to the communication interface and configured to receive a user statement associated with a natural query via the communication interface. Thus, a user query is proceed at least in part by determining a user intent associated with the user query. In one embodiment, user intent is extracted from a user's input using a syntactic 
 	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combined teachings of Miseldine, Kim, and Jolley discloses a method, further comprising: 	determining, by the user experience, a first system asset and a second system asset pertinent to the resolved user intent (Jolley [0067] where one of the system embodiment is providing a data system [Figure 3A, element 224] that includes knowledge base, provider data ingestion, meaning extraction, etc., The Applicant written disclosure define system asset as data models, system resources, available services, etc. See Applicant [0031]. Similarly Jolley provides a data system that includes knowledge base, provider data ingestion, entity resolution, meaning extraction, etc (i.e. system asset) See also Jolley [0066]); 	determining a resolved, system asset from between the first system asset and the second, system asset based on the current contest (Jolley [0199] describes how a user intent ambiguity detected and the system determine to resolve the ambiguity. See also [0211] & [0448] e.g., “determining an ambiguity exists as to a user intent associated with the user statement,…user (202) to provide the further input comprises resolving the ambiguity”);  	accessing metadata associated with the resolved system asset (Jolley [0066] where a system for attribute fusion [Figure 3A, element 306] coupled to entity resolution [Figure 3A, element 304] accessed to uniquely resolved entities);
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combined teachings of Miseldine, Kim, and Jolley discloses a method, the determining the resolved user intent further comprising:  	 prompting, by the user experience, the user with the first user intent and the second user intent (Jolley [0448] where the implemented embodiment prompting a user to determine ambiguity that exist with a user intent. See also [0211]); and 
 receiving a selection from the user indicating the resolved user intent from between the first user intent and the second user intent (Jolley [0448] e.g., “wherein prompting the user (202) to provide the further input comprises resolving the ambiguity. Prompting the user (202) to provide a further input may comprise constructing prompts for possible next commands the user (202) would input”).  	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Miseldine with the teachings of Jolley. The motivation would be that the query is iteratively improved at in part by 

Regarding claim 5, the rejection of claim 2 is hereby incorporated by reference, Miseldine, Kim, and Jolley discloses a method, the determining the resolved system asset further comprising: 
 prompting, by the user experience, the user with the first system asset and the second system asset (Jolley [0448] where the implemented embodiment prompting a user to determine ambiguity that exist with a user intent. See also [0211]): and 
 receiving a selection from the user indicating the resolved system asset from between the first system asset and the second system asset (Jolley [0448] e.g., “wherein prompting the user (202) to provide the further input comprises resolving the ambiguity. Prompting the user (202) to provide a further input may comprise constructing prompts for possible next commands the user (202) would input”). 

 	Regarding claim 6, the rejection of claim 3 is hereby incorporated by reference, Miseldine, Kim, and Jolley discloses a method, the determining the resolved display method further comprising: 	prompting, by the user experience, the user with the first display method and the second display method (Jolley [0321] discuss how the system provide prompting to a user to other interface (i.e., display) mechanism), and  	receiving a selection from the user indicating the resolved display method from between the first display method and the second display method (Jolley [0448] e.g., 

 	With regard to Independent claims 8 and 15, 
These claims are similar in scope with claim 1 and is rejected under a similar rationale.
 	With regard to Dependent Claims 9 and 16,
 	These claims are similar in scope to Claim 2 and are rejected under a similar rationale.
 With regard to Dependent Claims 10 and 17,
	These claims are similar in scope to Claim 3 and are rejected under a similar rationale.
 	With regard to Dependent Claims 11 and 18,
	These claims are similar in scope to Claim 4 and are rejected under a similar rationale.
 	With regard to Dependent Claims 12 and 19,

 With regard to Dependent Claims 13 and 20,
	These claims are similar in scope to Claim 6 and are rejected under a similar rationale.


11.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miseldine et al. US 20190197185 A1 (hereinafter Miseldine) in view of Kim et al. U.S. 2014/0019905 A1 (hereinafter Kim) further in view of Jolley et al. U.S. 2017/0242886 A1 (hereinafter Jolley) further in view of Weiss et al. U.S. 2008/0134220 A1 (hereinafter Weiss).

  	Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Miseldine, Kim, and Jolley discloses a method receiving a user intent with a context (Jolley [0057] describes a user context is determined based on a user input. A user input is received through some messaging channel, See [Figure 2]). 	Miseldine, Kim, and Jolley does not explicitly disclose wherein the current context is received from a Launchpad, a key performance indicator tool, or a digital boardroom. 	However, Weiss discloses wherein the current context is received from a Launchpad, a key performance indicator tool, or a digital boardroom (Weiss [0026] .  See also [Figure 5A] where a launchpad instances displayed exemplary context). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Miseldine, Kim, Jolley and Weiss before them to modify the user intent as taught by Miseldine, Kim, and Jolley with a configurable action launchpad as taught by Weiss. One would be motivated to do so in order to receive and identify a particular context by a particular launchpad instance.
 	With regard to Dependent claim 14,  	Claim 14 is similar in scope to claim 7 and is rejected under a similar rationale.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:00am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156